PER CURIAM:
Michael McLean appeals the district court’s orders denying his motions to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the l'easons stated by the district court. See McLean v. Stieneke, No. CA-05-222-5-H (E.D.N.C. Aug. 10, 2005; filed Oct. 7, 2005 & entered Oct. 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.